As filed with the Securities and Exchange Commission on June 13, 2008 Registration No. 333-115254 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 POST-EFFECTIVE AMENDMENT NO. 1 TO REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Kinetic Concepts, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) 74-1891727 (I.R.S. Employer Identification No.) 8023 Vantage Drive San Antonio, Texas (Address of Principal Executive Offices) 78230 (Zip Code)) KINETIC CONCEPTS, INC. MANAGEMENT EQUITY PLAN KINETIC CONCEPTS, INC. 2003 NON-EMPLOYEE DIRECTORS STOCK PLAN (Full title of the plan) Stephen D. Seidel, Esq. Sr. Vice President, General Counsel and
